DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection of claims 1, 6, 16 and 19 with references Shriberg and Shriberg2, Applicant argues that Shriberg2 fails to disclose limitation disfluency, which has the disfluency score or adapting the time out based on the disfluency score or using a disfluency score to determine that the sentence is a complete sentence or a partial sentence and as such, argues that Shriber2 fails to disclose limitations “adapting, during receiving of the audio sequence, an end-of-utterance timeout as a function of the disfluency score to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence” and “adapting a timeout based on the detection of the disfluency, which has a disfluency score…” (Amendment, pg. 10, fifth para. – pg. 12, second para.). 
 Examiner respectfully disagrees as Shriberg2 discloses assigning posterior probabilities/scores based on the presence of disfluencies (sec. 2.2) where end of utterance detection is improved by dynamically adjusting/increasing the threshold/timeout for end of utterance detection based on the presence of disfluencies such as hesitation to prevent premature cutoff (i.e. preventing disrupting the receipt of a adapting, during receiving of the audio sequence, an end-of-utterance timeout as a function of the disfluency score to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence” and “adapting a timeout based on the detection of the disfluency, which has a disfluency score…”.
 Regarding Applicant’s argument that the dependent claims are in condition for allowance based on the arguments provided above for claims 1, 6 16 and 19 from which they depend (Amendment, pg. 12, third para.), Examiner respectfully disagrees as  claims 1, 6 16 and 19 are not allowable as presented above.
Applicant’s arguments with respect to claims 1, 6 16 and 19 and Shriberg and Shriberg2 not disclosing limitation “disfluency, which…is parsed using grammar rules.” The idea of using gramma rules and using gramma rules to determine that the sentence is  a complete sentence or a partial sentence, have been considered but are moot in light of new grounds of rejection with reference Liu as provided in the rejection below.

Response to Amendment
The prior objection to claim 16 is withdrawn in light of amendments to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.         Claims 1-8, 10-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shriberg et al US 7,177,810 B2 (“Shriberg”) in view of Shriberg et al “A Prosody-only Decision Tree Model for Disfluency Detection” (“Shriberg2”) and Liu et al US 9,437,186 B1 (“Liu”)
          Per Claim 1, Shriberg discloses a method of adapting an end-of-utterance timeout in a real-time speech recognition system, the method comprising:
            detecting, on a real-time basis, periods of voice activity and no voice activity in a received audio sequence (The executed software forms a method and apparatus that identifies endpoints in real-time as a speech signal is "streamed" into the system…, col. 2, ln 45-53; The pause analysis module 314 performs a conventional "speech/no-speech" algorithm that detects when a pause in the speech occurs…, col. 3, ln 45-52);
           computing, on a real-time basis, a disfluency score from the audio sequence (col. 2, ln 45-53; the endpoint signal may contain multiple posterior probabilities such as a probability that the utterance is finished, the probability that a pause is due to hesitation…, col. 4, ln 51 – col. 5, ln 3, hesitation as disfluency);

           However, these features are taught by Shriberg2:
           adapting, during receiving of the audio sequence, an end-of-utterance timeout as a function of the disfluency score to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence (sec. 1.1; The decision trees (DTs) take a collection of acoustic features X as input and predict disfluency events D by asking questions of the features. The DT outputs posterior probability estimates P(D|X)…, sec. 2.2; endpointing could be improved by dynamically adjusting the threshold based on information preceding a pause. If preceding information suggests that a speaker is hesitating, the threshold could be increased to prevent premature cutoff…, sec. 3.6., hesitation as disfluency event); and
          signaling an end-of-utterance event in response to detecting a period of no voice activity exceeding the adapted end-of-utterance timeout (the threshold could be increased to prevent premature cutoff; conversely, it could be decreased to speed processing if no such indication were present, sec. 3.6)
           Shriberg in view of Shriberg2 does not explicitly disclose parsing using grammar rules to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence
Liu (col. 11, ln 40-53; this semantic information in the user's speech, and represented by the semantic tags output by the ASR, may be used to help determine the end of an utterance.  The amount of time after non-speech is detected until the ASR is activated to produce speech results may be dynamically adjusted based on tags in the language model that provide the semantic information appropriate to more accurately determine the end of an utterance for a given user.  Based on training data, the language model may be adjusted to reflect the likelihood that the ASR should await more speech to process a complete utterance…, col. 12, ln 41-60, language model as including grammar rules, analyzing the user’s utterance with the language model as parsing)
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shriber2 with Shriberg in arriving at “adapting, during receiving of the audio sequence, an end-of-utterance timeout as a function of the disfluency score to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence” and “signaling an end-of-utterance event in response to detecting a period of no voice activity exceeding the adapted end-of-utterance timeout”, as well as to combine the teachings of Liu with the method of Shriberg in view of Shriberg2 in arriving at “parsing using grammar rules to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence” because such combination would have resulted in preventing premature cutoff (Shriberg2, sec. 3.6) as well determining whether to wait to declare end of utterance (Liu, col. 4, ln 13-29).
Claim 2, Shriberg in view of Shriberg2 and Liu discloses the method of claim 1 
              Shriberg discloses computing, on a real-time basis, a transcription from the received audio sequence (col. 5, ln 4-26),
              Shriberg2 discloses wherein computing the disfluency score is by applying a language model to the transcription (Abstract; sec. 2.2).
          Per Claim 3, Shriberg in view of Shriberg2 and Liu discloses the method of claim 1 
           Shriberg2 discloses computing, on a real-time basis, an acoustic disfluency feature from the audio sequence (sec. 2.2); and
          adapting, during receiving of audio sequence, the end-of-utterance timeout as a function of the acoustic disfluency feature (sec. 2.1; sec. 2.2; sec. 3.6).
         Per Claim 4, Shriberg in view of Shriberg2 and Liu discloses the method of claim 1
            Shriberg2 discloses computing, on a real-time basis, a prosodic disfluency feature from the audio sequence (sec. 2.2); and
             adapting, during receiving of audio sequence, the end-of-utterance timeout as a function of the prosodic disfluency feature (sec. 2.1; sec. 2.2; sec. 3.6).
        Per Claim 5, Shriberg in view of Shriberg2 and Liu discloses the method of claim 1
             Shriberg2 discloses wherein computing the disfluency score is by use of a phrase spotter to detect a disfluency phrase (sec. 3.1).
Claim 6, Shriberg discloses a non-transitory computer-readable medium storing code that, if executed by one or more computer processors would cause the one or more computer processors to:
           detect, on a real-time basis, periods of voice activity and no voice activity in a received audio sequence (The executed software forms a method and apparatus that identifies endpoints in real-time as a speech signal is "streamed" into the system…, col. 2, ln 45-53; The pause analysis module 314 performs a conventional "speech/no-speech" algorithm that detects when a pause in the speech occurs…, col. 3, ln 45-52);
          compute, on a real-time basis, a disfluency score from the audio sequence (col. 2, ln 45-53; the endpoint signal may contain multiple posterior probabilities such as a probability that the utterance is finished, the probability that a pause is due to hesitation…, col. 4, ln 51 – col. 5, ln 3, hesitation as disfluency);
         Shriberg does not explicitly disclose to: adapt, during receiving of the audio sequence, an end-of-utterance timeout as a function of the disfluency score to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence or signal an end-of-utterance event in response to detecting a period of no voice activity exceeding the adapted end-of-utterance timeout
           However, these features are taught by Shriberg2:
           adapt, during receiving of the audio sequence, an end-of-utterance timeout as a function of the disfluency score to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence (sec. 1.1; The decision trees (DTs) take a collection of acoustic features X as input and predict disfluency events D by asking questions of the features. The DT outputs posterior probability estimates P(D|X)…, sec. hesitation as disfluency event); and
          signal an end-of-utterance event in response to detecting a period of no voice activity exceeding the adapted end-of-utterance timeout (the threshold could be increased to prevent premature cutoff; conversely, it could be decreased to speed processing if no such indication were present, sec. 3.6)
           Shriberg in view of Shriberg2 does not explicitly disclose parsing using grammar rules to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence
         However, this feature is taught by Liu (col. 11, ln 40-53; this semantic information in the user's speech, and represented by the semantic tags output by the ASR, may be used to help determine the end of an utterance.  The amount of time after non-speech is detected until the ASR is activated to produce speech results may be dynamically adjusted based on tags in the language model that provide the semantic information appropriate to more accurately determine the end of an utterance for a given user.  Based on training data, the language model may be adjusted to reflect the likelihood that the ASR should await more speech to process a complete utterance…, col. 12, ln 41-60, language model as including grammar rules, analyzing the user’s utterance with the language model as parsing)
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shriber2 with Shriberg in , as well as to combine the teachings of Liu with the medium of Shriberg in view of Shriberg2 in arriving at “parsing using grammar rules to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence” because such combination would have resulted in preventing premature cutoff (Shriberg2, sec. 3.6) as well determining whether to wait to declare end of utterance (Liu, col. 4, ln 13-29).
          Per Claim 7, Shriberg in view of Shriberg2 and Liu discloses the non-transitory computer-readable medium of claim 6 
           Shriberg discloses to further cause the one or more computer processors to compute, on a real-time basis, a transcription from the received audio sequence (col. 5, ln 4-26), 
          Shriberg2 discloses wherein the computed disfluency score is by applying a language model to the transcription (Abstract; sec. 2.2).
          Per Claim 8, Shriberg in view of Shriberg2 and Liu discloses the non-transitory computer-readable medium of claim 7 
            Shriberg2 discloses wherein the language model is a classifier (Abstract; sec. 2.2).
Claim 10, Shriberg in view of Shriberg2 and Liu discloses the non-transitory computer-readable medium of claim 6 that would further cause the one or more computer processors to:
               Shriberg2 discloses to: compute, on a real-time basis, an acoustic disfluency feature from the audio sequence (sec. 2.2); and
              adapt, during receiving of audio sequence, the end-of-utterance timeout as a function of the acoustic disfluency feature (sec. 2.1; sec. 2.2; sec. 3.6).
        Per Claim 11, Shriberg in view of Shriberg2 and Liu discloses the non-transitory computer-readable medium of claim 6 that would further cause the one or more computer processors to:
           Shriberg2 discloses to: compute, on a real-time basis, a prosodic disfluency feature from the audio sequence (sec. 2.2); and
          adapt, during receiving of audio sequence, the end-of-utterance timeout as a function of the prosodic disfluency feature (sec. 2.1; sec. 2.2; sec. 3.6).
        Per Claim 12, Shriberg in view of Shriberg2 and Liu discloses the non-transitory computer-readable medium of claim 6 
             Shriberg2 discloses wherein computing the disfluency score is by use of a phrase spotter for a disfluency phrase (sec. 3.1).
        Per Claim 16, Shriberg discloses a method of disfluency-adaptive real-time speech recognition, the method comprising:
           detecting a disfluency in received audio that includes periods of speech activity and periods of no voice activity (The executed software forms a method and apparatus that identifies endpoints in real-time as a speech signal is "streamed" into the system…, hesitation as disfluency);
             disfluency, which has a disfluency score (col. 2, ln 45-53; the endpoint signal may contain multiple posterior probabilities such as a probability that the utterance is finished, the probability that a pause is due to hesitation…, col. 4, ln 51 – col. 5, ln 3, hesitation as disfluency);
          Shriberg does not explicitly disclose adapting a timeout, based on the detection of the disfluency, which has a disfluency score, to prevent an improper end-of-utterance that disrupts receiving a complete sentence or signaling an end-of-utterance event in response to detection of no voice activity exceeding the adapted timeout
           However, these features are taught by Shriberg2:
           adapting a timeout, based on the detection of the disfluency, which has a disfluency score, to prevent an improper end-of-utterance that disrupts receiving a complete sentence (sec. 1.1; The decision trees (DTs) take a collection of acoustic features X as input and predict disfluency events D by asking questions of the features. The DT outputs posterior probability estimates P(D|X)…, sec. 2.2; endpointing could be improved by dynamically adjusting the threshold based on information preceding a pause. If preceding information suggests that a speaker is hesitating, the threshold could be increased to prevent premature cutoff…, sec. 3.6., hesitation as disfluency event); and

                Shriberg in view of Shriberg2 does not explicitly disclose the disfluency is parsed using grammar rules to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence
             However, this feature is taught by Liu (For a user that pauses for long periods before completing an utterance…, col. 4, ln 3-12; col. 11, ln 40-53; this semantic information in the user's speech, and represented by the semantic tags output by the ASR, may be used to help determine the end of an utterance.  The amount of time after non-speech is detected until the ASR is activated to produce speech results may be dynamically adjusted based on tags in the language model that provide the semantic information appropriate to more accurately determine the end of an utterance for a given user.  Based on training data, the language model may be adjusted to reflect the likelihood that the ASR should await more speech to process a complete utterance…, col. 12, ln 41-60, language model as including grammar rules, analyzing the user’s utterance with the language model as parsing)
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shriber2 with Shriberg in arriving at to “adapting a timeout, based on the detection of the disfluency, which has a disfluency score, to prevent an improper end-of-utterance that disrupts receiving a complete sentence” and “signaling an end-of-utterance event in response to detection of , as well as to combine the teachings of Liu with the method of Shriberg in view of Shriberg2 in arriving at “the disfluency is parsed using grammar rules to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence” because such combination would have resulted in preventing premature cutoff (Shriberg2, sec. 3.6) as well determining whether to wait to declare end of utterance (Liu, col. 4, ln 13-29).
         Per Claim 17, Shriberg in view of Shriberg2 and Liu discloses the method of claim 16 
             Shriberg2 discloses wherein the step of adapting includes detecting an acoustic disfluency feature (sec. 2.1; sec. 2.2; sec. 3.6).
         Per Claim 18, Shriberg in view of Shriberg2 and Liu discloses the method of claim 16 
             Shriberg2 discloses wherein the step of adapting includes detecting a prosodic disfluency feature 
        Per Claim 19, Shriberg discloses a disfluency-adaptive real-time speech recognition system comprising: 
             means to detect a disfluency in received audio that includes periods of speech activity and periods of no voice activity (The executed software forms a method and apparatus that identifies endpoints in real-time as a speech signal is "streamed" into the system…, col. 2, ln 45-53; The pause analysis module 314 performs a conventional "speech/no-speech" algorithm that detects when a pause in the speech occurs…, col. 3, ln 45-52; the endpoint signal may contain multiple posterior probabilities such as a hesitation as disfluency); 
             disfluency, which has a disfluency score (col. 2, ln 45-53; the endpoint signal may contain multiple posterior probabilities such as a probability that the utterance is finished, the probability that a pause is due to hesitation…, col. 4, ln 51 – col. 5, ln 3, hesitation as disfluency);
             Shriberg does not explicitly disclose means to signal an end-of-utterance event in response to detection of no voice activity exceeding a timeout, or wherein the timeout is adapted based on the detection of a disfluency, which has a disfluency score, to prevent an improper end-of-utterance event that disrupts receiving a complete sentence
            However, these features are taught by Shriberg2:
            means to signal an end-of-utterance event in response to detection of no voice activity exceeding a timeout (endpointing could be improved by dynamically adjusting the threshold based on information preceding a pause. If preceding information suggests that a speaker is hesitating, the threshold could be increased to prevent premature cutoff; conversely, it could be decreased to speed processing if no such indication were present…, sec. 3.6, decreasing endpointing threshold for speedy endpointing after pause as implying pause/no-voice exceeding timeout/threshold)
          wherein the timeout is adapted based on the detection of a disfluency, which has a disfluency score, to prevent an improper end-of-utterance event that disrupts receiving a complete sentence (the threshold could be increased to prevent premature cutoff; conversely, it could be decreased to speed processing if no such indication were present, sec. 3.6)
 is parsed using grammar rules to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence
            However, this feature is taught by Liu (For a user that pauses for long periods before completing an utterance…, col. 4, ln 3-12; col. 11, ln 40-53; this semantic information in the user's speech, and represented by the semantic tags output by the ASR, may be used to help determine the end of an utterance.  The amount of time after non-speech is detected until the ASR is activated to produce speech results may be dynamically adjusted based on tags in the language model that provide the semantic information appropriate to more accurately determine the end of an utterance for a given user.  Based on training data, the language model may be adjusted to reflect the likelihood that the ASR should await more speech to process a complete utterance…, col. 12, ln 41-60, language model as including grammar rules, analyzing the user’s utterance with the language model as parsing)
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shriber2 with Shriberg in arriving at “means to signal an end-of-utterance event in response to detection of no voice activity exceeding a timeout, or wherein the timeout is adapted based on the detection of a disfluency, which has a disfluency score,  to prevent an improper end-of-utterance event that disrupts receiving a complete sentence”, as well as to combine the teachings of Liu with the system of Shriberg in view of Shriberg2 in arriving at “the disfluency is parsed using grammar rules to prevent an improper timeout that disrupts receiving a complete sentence in the audio sequence” because such combination would .

2.      Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shriberg in view of Shriberg2 and Liu as applied to claims 7 above, and further in view of Lou et al “Disfluency Detection using a Noisy Channel Model and a Deep Neural Language Model” (“Lou”)
          Per Claim 9, Shriberg in view of Shriberg2 and Liu discloses the non-transitory computer-readable medium of claim 7
             Shriberg in view of Shriberg2 does not explicitly disclose wherein the language model is a neural network
             However, this feature is taught by Lou (sec. 3.2)
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lou with the system of Shriberg in view of Shriberg2 and Liu in arriving at “wherein the language model is a neural network”, because such combination would have resulted in providing a state of the art method of performing disfluency detection (Lou, sec. 3.2).

3.          Claims 20 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Shriberg in view of Shriberg2 and Liu as applied to claim 19 above, and further in view of Weng et al “Conversational In-Vehicle Dialog Systems” (“Weng”)
          Per Claim 20, Shriberg in view of Shriberg2 and Liu discloses the system of claim 19          

             However, this feature is taught by Weng (Abstract; pg. 53)
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Weng with the system of Shriberg in view of Shriberg2 and Liu in arriving at “wherein the real-time speech recognition system is an automobile control module”, because such combination would have resulted in providing an effective and user-friendly interaction between a driver and a vehicle (Weng, pg. 59)
         Per Claim 21, Shriberg in view of Shriberg2 and Liu discloses the system of claim 19 
                 Shriberg2 discloses the detection of a disfluency is by computing a disfluency score (The decision trees (DTs) take a collection of acoustic features X as input and predict disfluency events D by asking questions of the features. The DT outputs posterior probability estimates P(D|X)…, sec. 2.2);
            Shriberg in view of Shriberg2 does not explicitly disclose wherein the real-time speech recognition system is safety critical and the disfluency score affects operational decision making
            However, these features are suggested by Weng’s disclose of wherein the real-time speech recognition system is safety critical and the disfluency score affects operational decision making (Their speech tends to contain more word fragments, restarts and repairs, hesitations, and alternative phrasings. These deviations from standard speech result in degraded speech recognition performance as a result of detected hesitation/disfluency as suggesting detection by computing disfluency score)
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Weng with the system of Shriberg in view of Shriberg2 and Liu in arriving at “wherein the real-time speech recognition system is safety critical and the disfluency score affects operational decision making”, because such combination would have resulted in providing an effective and user-friendly interaction between a driver and a vehicle (Weng, pg. 59)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See references Doulton, Grost and Correia (PTO 892 form) describing the use of Language models containing grammar rules.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658